Name: COMMISSION REGULATION (EC) No 2520/95 of 27 October 1995 amending Regulations (EC) No 1938/95, (EC) No 1939/95 and (EC) No 1940/95 on the opening of standing invitations to tender for the resale on the internal market of cereals held by the intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  European construction;  plant product;  Europe;  marketing
 Date Published: nan

 28 . 10 . 95 EN Official Journal of the European Communities No L 258/29 COMMISSION REGULATION (EC) No 2520/95 of 27 October 1995 amending Regulations (EC) No 1938/95 , (EC) No 1939/95 and (EC) No 1940/95 on the opening of standing invitations to tender for the resale on the internal market of cereals held by the intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas the last partial invitation to tender pursuant to Commission Regulations (EC) No 1938/95 0, as last amended by Regulation (EC) No 2343/95 (% (EC) No 1939/95 0 and (EC) No 1940/95 (8), as amended by Regu ­ lation (EC) No 2343/95, should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Regulations (EC) No 1938/95, (EC) No 1939/95 and (EC) No 1940/95, Article 2 (2) is replaced by the follo ­ wing : '2 . The final date for the submission of tenders for the last partial invitation to tender shall expire on 21 December 1995.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179 , 29. 7. 1995, p. 1 . 3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26 . 1 . 1994, p . 1 . (s) OJ No L 186, 5 . 8 . 1995, p . 23 . h) OJ No L 236, 5 . 10 . 1995, p . 16. f) OJ No L 186, 5 . 8 . 1995, p . 24. 8 OJ No L 186, 5 . 8 . 1995, p . 25 .